Title: To James Madison from John Chandler, 18 October 1813
From: Chandler, John
To: Madison, James


Sir,NewPort 18th. Octr 1813
Yours of the 20th. ultimo by Mr Graham has been recd. Stateing that every thing that this government could do to facilitate the recovery of my Slaves Should be done.

It certainly is my wish to go to Burmuda or Hallifax in pursuit of them if there is the smallest prosspect of obtaining them, and I am led to believe ⟨t⟩hat if I could see them, and they were permited to return, that I should find no difficulty in regaining them.
You Say there is no cartel going to Burmuda, but that if I wish to go there, I shall have a passport for the purpose. I am not in a Situation to charter a vessel for the purpose of Carrying me there, unless permited to take something only to defray my exspences, because a vessel would cost more than I am able to pay. If you think it right to allow me this preveledge I hope you will inform as soon as Convenient, or any way that I could go at a small exspense would be desireable, if I am permited to go after those Slaves please inform me what steps are to be taken, and I will vissit the City for the purpose of geting such Instruction as you think necessary. I pray that I may hear from you by Next male. Yr. Obt Hbl Servt
Jno Chandler
